     Case 2:18-cv-08420-RGK-PJW Document 18 Filed 12/28/18 Page 1 of 2 Page ID #:173



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
                               UNITED STATES DISTRICT COURT
14
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
                                     WESTERN DIVISION
16

17    UNITED STATES OF AMERICA,                No. CV 18-08420-RGK (PJWx)

18               PLAINTIFF,                    [PROPOSED]
                                               ORDER EXTENDING TIME TO RESPOND TO
19                     V.                      INITIAL COMPLAINT
20     $1,546,076.35 IN BANK FUNDS
       SEIZED FROM REPUBLIC BANK OF            New Response Dates:
21     ARIZONA ACCOUNT ‘1889, ET AL.,          Claim due - 4/30/19
                                               Answer due – 30 days after the
22               DEFENDANTS.                   stay is lifted

23

24

25

26          Pursuant to the government’s unopposed ex parte application, and
27    good cause appearing, IT IS ORDERED that potential claimants James
28    Larkin, Margaret Larkin, Troy Larkin, Ramon Larkin, Ocotillo Family
     Case 2:18-cv-08420-RGK-PJW Document 18 Filed 12/28/18 Page 2 of 2 Page ID #:174



 1    Trust, and any other potential claimant’s time to file a claim to the

 2    defendant assets is extended to April 30, 2019, and the time to file

 3    any answer or other responsive document to the complaint is extended

 4    to 30 days after the stay is lifted in this case.          However, if the

 5    stay is lifted before April 30, 2019, and a claim is thereafter

 6    filed, then such claimant must file any answer or other responsive

 7    document within 21 days after filing a claim.

 8

 9    Dated: December 28, 2018
                                         THE HONORABLE R. GARY KLAUSNER
10                                       UNITED STATES DISTRICT JUDGE
11
      Presented by:
12
      NICOLA T. HANNA
13
      United States Attorney
14    LAWRENCE S. MIDDLETON
      Assistant United States Attorney
15    Chief, Criminal Division
      STEVEN R. WELK
16    Chief, Asset Forfeiture Section
17
            /s/John J. Kucera
18    JOHN J. KUCERA
      Assistant United States Attorney
19
      Attorneys for Plaintiff
20
      UNITED STATES OF AMERICA
21

22

23

24

25

26

27

28

                                              2
